Case: 12-40988       Document: 00512198811         Page: 1     Date Filed: 04/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 5, 2013
                                     No. 12-40988
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DARWIN GEOVANNY CASCO-HERNANDEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-396-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Darwin Geovanny Casco-
Hernandez (Casco) raises an argument that he concedes is foreclosed by United
States v. Izaguirre-Flores, 405 F.3d 270, 277-78 (5th Cir. 2005), which held that
the North Carolina offense of taking indecent liberties with a child constitutes
“sexual abuse of a minor” and thus is a crime of violence for purposes of the
16-level     enhancement       under      United     States     Sentencing      Guidelines



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40988   Document: 00512198811    Page: 2   Date Filed: 04/05/2013

                               No. 12-40988

§ 2L1.2(b)(1)(A)(ii). Casco’s motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.




                                     2